UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1852



SYED M. A. HASAN,

                                                          Petitioner,

          versus



UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.


On Petition for Review of an Order of the Administrative Review
Board. (02-121; 02-ERA-18-ALJ)


Submitted:   May 19, 2004                     Decided:   July 9, 2004


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Syed M. A. Hasan, Petitioner Pro Se. Howard M. Radzely, Solicitor
of Labor, Steven J. Mandel, Associate Solicitor Fair Labor
Standards, Paul L. Frieden, Counsel for Appellate Litigation, Joan
Brenner, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Syed M. A. Hasan, a pro se petitioner, requests review under

42 U.S.C. § 5851(c)(1) (1995) of the Energy Reorganization Act of

a final order issued by the Administrative Review Board of the

United States Department of Labor (the “Board”), affirming the

Recommended Decision and Order of the administrative law judge and

dismissing Hasan’s complaint. We have reviewed the record and find

no reversible error.     Accordingly, we affirm on the reasoning of

the Board.    Hasan v. United States Dep’t of Labor, Nos. 02-121, 02-

ERA-18-ALJ (U.S.D.O.L. June 25, 2003).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                 - 2 -